Citation Nr: 1112244	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  03-21 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The veteran had active military service from June 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois that denied entitlement to service connection for foot swelling, hypertension, and chloracne as well as for entitlement to a TDIU.

In an August 2003 rating decision, the RO confirmed its previous denial of the Veteran's claim for entitlement to service connection for hypertension.

The Veteran was granted service connection and assigned a total disability rating for posttraumatic stress disorder (PTSD) from July 11, 2005.  Therefore, the TDIU claim is for the period from June 20, 2002, the date of the TDIU claim, to July 11, 2005, the date of the total rating. 

In May 2010, the Board remanded the issues to afford due process and for other development.  Following its completion of some of the Board's requested actions, the RO granted service connection for chloracne and swelling of the feet, and continued the denial of the Veteran's claims of service connection for hypertension and TDIU (as reflected in a November 2009 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.

In a February 2011 statement, the Veteran, through his representative, filed a claim for entitlement to a separate compensable evaluation for swelling of the feet associated with diabetes mellitus.  This matter is referred to the RO for appropriate action.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence necessary to substantiate his claim and the VA has made reasonable efforts to develop such evidence.

2.  The Veteran's service-connected disabilities include chloracne with scarring rated at 30 percent, type II diabetes rated at 20 percent, peripheral neuropathy of the right lower extremity rated at 10 percent, peripheral neuropathy of the left lower extremity rated at 10 percent, and erectile dysfunction rated noncompensable.  The combined disable ratings are 60 percent from June 2002 and 100 percent from July 11, 2005. 

3.  Competent medical evidence does not indicate that from June 20, 2002, to July 11, 2005, the Veteran's service-connected disabilities alone preclude him from engaging in substantially gainful employment that is consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for a TDIU from June 20, 2002, to July 11, 2005, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 3.655, 4.16, 4.18 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his TDIU claim in June 2002.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in August 2002, November 2005, March 2007, and January 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Subsequently, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in November 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in March 2006.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  Statements from the Veteran and his representative, service treatment records and post-service VA and private treatment records have been obtained and associated with his claims file.  He has been afforded multiple VA examinations to determine the nature and severity of his service-connected disabilities. 

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) Disabilities resulting from common etiology or a single accident; (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) Multiple injuries incurred in action; or (5) Multiple disabilities incurred as a prisoner of war.  See 38 C.F.R. § 4.16 (2010).

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  See 38 C.F.R. § 4.16(a) (2010).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b) (2010).

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  See 38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be considered are the veteran's education, employment history and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  However, the question in a total rating case based upon individual unemployability due to service-connected disabilities is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the Veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).


Factual Background and Analysis

The Veteran contends that he is entitled to a TDIU rating from June 20, 2002, to July 11, 2005, prior to his total disability rating, as his service-connected disorders rendered him unemployable.

His service-connected disabilities consist of include chloracne with scarring rated at 30 percent, type II diabetes rated at 20 percent, peripheral neuropathy of the right lower extremity rated at 10 percent, peripheral neuropathy of the left lower extremity rated at 10 percent, and erectile dysfunction rated noncompensable.  His combined disability rating was 60 percent effective from June 2002 and, with the award of service connection and the assignment of a 100 percent rating for PTSD, his combined disability rating was increased to 100 percent effective July 11, 2005.

A 60 percent combined rating, without a single rating of 40 percent or more, means that the Veteran's combined disability rating does not meet the schedular criteria for consideration of a TDIU rating under 38 C.F.R. § 4.16(a) (2010).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  These cases should be referred for extra-schedular consideration. See 38 C.F.R. § 4.16(b) (2010).

In his June 2002 claim, the Veteran reported that his diabetes affected work and that he had to leave his employment. 

In a January 2002 VA progress note, the Veteran reported some pain and numbness in his feet, but he denied any difficulty with ambulation.  The Veteran reported he worked as a laborer but was intending to probably retire in June.  

The Veteran reported in an August 2002 VA progress note that he was a laborer doing sewer repair. 

During a September 2002 VA skin examination, the examiner reported that the Veteran's skin disorder, chloracne, did not render him unemployable. 

During a September 2002 VA diabetes mellitus examination, the Veteran reported he stopped working early in the year because his legs were hurting and his feet were swollen, and he was under a lot of stress which resulted in a poor control of his blood sugar.  The Veteran stated he had pain the legs and feet, numbness, and tingling in the feet for the past two years.  He was not on any restricted activities.  He reported that his pain affected his occupation and his daily activities, because he could not stay on his feet for too long.  The diagnosis was mild peripheral neuropathy of the feet.  The examiner noted that although the Veteran could not perform work requiring heavy lifting more than 20 pounds, he could perform desk type work, so he was not unemployable.  

The Veteran reported in a December 2002 statement that he checked his blood sugar a minimum of three times a day and he took insulin twice a day.  He had trouble focusing his eyes and frequently had blurry vision.  He got nervous with paperwork, so his blood pressure, which was high, would rise.  By midday his feet began to swell, and although he tried desk work after his discharge, he could not adjust.  He had always been employed outdoors as a laborer with little capacity for paperwork.  

R. M., D.P.M, reported in a letter dated in January 2003 that the Veteran was instructed to examine his feet daily and elevate both lower extremities when not walking or standing. 

In an October 2005 VA mental health progress note, the Veteran reported he retired three years ago after working 30 years for the city.  He stated that since he retired, his PTSD symptoms worsened.  

In a November 2005 Vet Center intake note, the Veteran reported that that he worked for the City of Chicago as a laborer, and he worked predominantly outside, assigned to road crews and maintenance work.  He stated he relished the opportunities he was given at his job to work by himself for days at a time.  The Veteran indicated that since his recent retirement from work, he had fewer distractions and more free time, and his intrusive thoughts of Vietnam had intensified.  

During a June 2009 VA examination, the Veteran reported he has neuropathy of the hands and feet, uses a cane occasionally, and claimed loss of fine motor abilities in hands.  The Veteran stated the pain in his feet occur after half a block walking or 10 minutes of standing.  He also had diabetic retinopathy.  Additionally, the Veteran had non-service connected disorders of sleep apnea, hypertension, hyperlipidemia, and allergic rhinitis.  The Veteran reported he was a construction laborer with one year of college training.  He quit his construction job in 2001 because of chronic conditions specifically diabetes and PTSD.  After a physical examination, the examiner found the Veteran was limited in walking prolonged distances or standing for prolonged periods.  He was limited in previous work experience, but would be able to perform desk type activities.  

Inasmuch as it has not been found that the service-connected disabilities alone are sufficient to produce unemployability, referral for extra-schedular consideration is not required.

Based on the evidence discussed above, the record does not demonstrate the Veteran's service-connected disabilities alone actually preclude him from engaging in substantially gainful employment, and that he was totally disabled due to his service-connected disabilities prior to July 11, 2005.  Both the September 2002 and June 2009 VA examiners determined that he was capable of desk work.  

During the June 2009 VA examination, the Veteran reported he retired due to this PTSD symptoms; however, the Veteran did not file for service connection for PTSD until July 2005, and the Veteran's effective date for PTSD was in July 2005.  The Veteran has not filed a request for an earlier effective date for the grant of service connection; therefore, PTSD has not been considered when determining unemployability prior to July 2005.    

The Board recognizes that from June 20, 2002, to July 11, 2005, the Veteran's service-connected disabilities impacted his ability to secure or follow a substantially gainful occupation.  In recognition of the severity of his service-connected disabilities, the Veteran was rated as a combined 60 percent disabled.  But the fact remains that VA examiners concluded that sedentary employment was feasible for this Veteran.  The Veteran has stated that after working outside for decades, he could not adjust to office work.  He did not attribute this inability to adjust to office work to any or all of his pre-July 2005 service-connected disabilities.  In this case, there is no reason for the Board to conclude that prior to July 11, 2005 the Veteran's service-connected disabilities alone produce unemployability or are so unusual or exceptional as to warrant referral of the case for extra-schedular consideration.  See 38 C.F.R. §§ 3.321, 4.16(b) (2010).


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.


REMAND

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this matter.

The Veteran contends he is entitled to service connection for hypertension as secondary to service-connected diabetes.

The December 2008 Board remand directed the AMC/RO to schedule the Veteran for a VA examination by a physician to determine the etiology and date of onset of any hypertension and any relation to diabetes.  The claims file contains a VA examination report dated in June 2009, but the examination was not performed by a physician and the opinion does not indicate if the claims file was reviewed.  The Court has specifically mandated that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. 268 (1998).

Therefore, the AMC/RO should schedule the Veteran for an additional VA examination and medical opinion to determine if any current hypertension is caused or aggravated by his service-connected diabetes.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shoulder schedule the Veteran for a VA examination to evaluate the current nature and the etiology of his claimed hypertension.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for a review of the case.  A notation to the effect that this record review took place must be included in the report of the physician.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Hypertension.

Following a thorough review of the claims folder and interview and examination of the Veteran, the examiner should provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any hypertension was directly caused or aggravated by military service or by the service connected diabetes mellitus.  Sustainable reasons and bases (medical analysis and rationale) are to be included with any opinion.

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


